Citation Nr: 1418734	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-35 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for claimed peripheral neuropathy and cellulitis of the left lower leg, as secondary to the service-connected diabetes mellitus, type II.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO.  

The Board remanded the case in June 2012 for further evidentiary development; however, the Board must remand this matter for a second time.  See infra.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  In this case, a new medical opinion must be sought.

The Board notes that the Veteran's representative, in the October 2013 appellate brief, advanced arguments as to the inadequacy of the July 2012 medical opinion.  See October 2013 Appellate Brief (Virtual VA).

Upon remand, the Board requests a different VA examiner to address the medical opinion presented as to whether the Veteran's current peripheral neuropathy or cellulitis of the left leg is caused by, aggravated by, or related to his service-connected diabetes mellitus because the July 2012 examiner concluded that it was not possible to address this question without resort to mere speculation.  

Also, the examiner did not consider the Veteran's previous diagnosis of cellulitis in rendering her opinion.

Additionally, all opinions expressed much be accompanied by sufficient supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to send the record to a VA examining physician (preferably as neurologist) other than the examiner who provided the July 2012 medical opinion for purposes of obtaining a new clarifying medical opinion.  

Access to Virtual VA records must be given along with the hard copy claims folder.  Prior to rendering an opinion, the VA examiner must review all of the evidence of record, to include recently uploaded VA CAPRI records on Virtual VA.  After a careful review of the evidence, the following question must be addressed:

Whether is at least as likely as not (i.e., a 50 percent probability) that any current peripheral neuropathy or cellulitis of the left leg is caused by, aggravated by, or related to the service-connected type II diabetes mellitus.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner finds against a connection, he/she should explain the etiological nature of the Veteran's left leg neurological complaints and cellulitis.

2.  The AOJ then should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing this requested action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record, to include CAPRI records associated with the Virtual VA file since the June 2012 remand action.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case must be furnished to the Veteran and his representative and they should be afforded an reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



